Citation Nr: 1702701	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-15 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to accrued benefits based on a service connection claim for esophageal cancer (claimed as adenocarcinoma). 

2. Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  He died in October 2010.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  This case is currently under the jurisdiction of the RO in Oakland, California.

The appellant testified at a hearing before the undersigned in September 2016.  A transcript is of record. 

In November 2016, the appellant submitted a statement and evidence regarding income.  The appellant did not clarify whether these documents were meant to support a claim for death pension benefits.  In this regard, death pension benefits were denied in the August 2012 rating decision.  A December 2012 statement of the case (SOC) continued the denial.  In her May 2013 substantive appeal, the appellant checked the box indicating that she was appealing all items listed in the SOC, but then only made statements regarding the claims for accrued benefits and the cause of death.  Moreover, the appellant's representative has not brought up the issue, including at the September 2016 Board hearing, and the issue has not been certified on appeal to the Board.  Given this ambiguity, the agency of original jurisdiction (AOJ) should contact the appellant and clarify whether she wishes to continue the appeal of the denial of death pension benefits, and then take appropriate action as warranted.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

This case must be remanded for further development, as explained below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

A VA opinion is warranted as to the likelihood that a link exists between the Veteran's metastatic esophageal cancer, from which he died, and exposure to an herbicide agent such as Agent Orange during active service in Vietnam.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  An August 2010 letter from a private treating physician, L. Yong, MD, states that this physician believed the Veteran's cancer was more likely than not due to Agent Orange exposure.  However, it provides no explanation and therefore is not sufficient to make an informed decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's cancer of the esophagus, including adenocarcinoma of the gastroesophageal junction, was related to herbicide exposure during active service.  The claims file must be made available to the examiner for review.  

A complete explanation must be provided in support of the conclusion reached.  In this regard, the examiner should consider, but need not specifically discuss except as deemed warranted, whether any statistical or medical studies are found to be persuasive or unpersuasive, any similarity between the Veteran's cancer or the area(s) affected and other cancers which have been found to be associated with herbicide exposure (i.e. respiratory cancers, soft-tissue sarcoma, etc.), whether there were other risk factors for the development of the Veteran's cancer, or whether it manifested in an unusual manner, among any other factors deemed pertinent. 

Note: The examiner may not rely solely on the fact that the Veteran's cancer is not on the presumptive list of diseases associated with herbicide exposure, or that the National Academy of Sciences' Institute of Medicine may have determined that current studies are inadequate or insufficient to support a statistical association between the Veteran's cancer and herbicide exposure.  

2. Finally, after completing any other development that may be indicated, readjudicate the claims.  If the benefits sought are not granted, the appellant and her representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






